UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4145



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES ARDELL CANADY,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00127-F-1)


Submitted:   August 31, 2006             Decided:   September 20, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Peregoy, LAW OFFICE OF WILLIAM T. PEREGOY, Wilmington,
North Carolina, for Appellant. George E. B. Holding, Acting United
States Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               James Ardell Canady appeals his 315-month prison sentence

resulting from his conviction for conspiracy to distribute cocaine

base in violation of 21 U.S.C. § 846 (2000), possessing with the

intent    to    distribute   cocaine    base   in    violation     of   21   U.S.C.

§ 841(a)(1) (2000), distribution of cocaine base in violation of 21

U.S.C. § 841(a)(1) (2000), and use of a firearm during a drug

conspiracy in violation of 18 U.S.C. § 924(c) (2000).*                  Finding no

error, we affirm.

               Canady contends that the district court imposed his

sentence in violation of United States v. Booker, 543 U.S. 220

(2005).    After Booker, a sentencing court is no longer bound by the

range prescribed by the sentencing guidelines.                 United States v.

Green, 436 F.3d 449, 455-56 (4th Cir. 2006); United States v.

Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                   In determining the

sentence, however, courts are still required to calculate and

consider the guidelines range, as well as the factors set forth in

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).              Id.   In sentencing

defendants       after   Booker,   district         courts    should     apply   a

preponderance of the evidence standard, taking into account that

the resulting guideline range is advisory only.                United States v.



     *
      Canady was initially sentenced to a total prison term of 360
months. On appeal, we vacated Canady’s sentence and remanded for
resentencing. See United States v. Canady, No. 04-4363 (4th Cir.
July 13, 2005) (unpublished).

                                       - 2 -
Morris, 429 F.3d 65, 72 (4th Cir. 2005).                          We will affirm a

post-Booker sentence if it is within the statutorily prescribed

range and is reasonable.            Hughes, 401 F.3d at 546-47.

              Here, the district court correctly calculated Canady’s

range    under       the   now-advisory       sentencing        guidelines     using    a

preponderance         of   the     evidence    standard.          After      giving   due

consideration to the § 3553(a) factors, the district court then

sentenced him within the statutorily prescribed range for his

offenses      and    below   the    range     provided    for    by    the    sentencing

guidelines.          Canady has not rebutted the presumption that the

district court imposed a reasonable sentence.

              We also reject Canady’s argument that the district court

failed   to    follow      this    court’s     mandate    when    it    conducted      the

resentencing proceeding on remand.                   The district court fully

complied      with    this   court’s     direction       that    it    “determine      the

appropriate sentencing range under the guidelines, making all the

factual findings appropriate for that determination.”

              Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                AFFIRMED




                                         - 3 -